Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an 
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention 
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub-combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with 
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities:
Title is to long, title should be between 2 and 7 works no more that 500 characters.
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "Guide channel 32" and "Magnet 40" have both been used to designate a magnet.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 limitation “a mean for suppling beverage fluid” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure because  no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For 
Claim 7 limitation “sealing means arranged to couple with the cover” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  There is insufficient disclosure of the corresponding structure because no association between the structure and the function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US20150135965A1, hereinafter Adams) in view of Austin et al. (US20140287104A1, hereinafter Austin).
Regarding claim 1 Adams discloses, a beverage brewing apparatus (1) (Abstract , “(A beverage dispensing system) for preparing a beverage from a single-serve capsule (2) (hot capsule (27))”) for preparing a beverage from a single-serve capsule (2) containing a dose of infusible or soluble material; the beverage brewing apparatus (1) comprises a capsule holder (11) (Paragraph 55, “cylindrical cavity (29), the cover (22), configured to receive and hold either a cold drink capsule or a hot drink capsule”) having a seat (12) to receive a capsule (2) in a brewing position, and an brewing fluid injection unit (14) configured to perforate a capsule (2)(Fig 4, “injection needle (24) piercing through the top of the hot capsule (27) as the injection arm has reached its lowest position.”) in the brewing position and to feed a brewing fluid into the capsule (2) (Paragraph 74, “Hot liquid may now be injected under pressure into the hot capsule (27) through the injection needle (24).”); wherein the brewing fluid injection unit (14) comprises means for supplying a brewing fluid (claim 20, “contains a heater mechanism and at least one pump”), a pair of needles (26, 27), and an actuator (25)(claim 23, “injection needle is driven by a drive motor coupled”) configured to move the needles (26, 27)(paragraph 60, “As the motor rotates the drive gear (8), the partial gear (17) makes a partial rotation causing the injection needle arm (9) to move from the vertical position to a horizontal position over the hot capsule (27) causing the injection needle (24) to puncture the hot capsule top.”) from and to a perforation and injection position; the beverage brewing apparatus (1) is characterized in that the brewing fluid injection unit (14) is designed to cause the needles (26, 27) to deliver a same (paragraph 43, “An embodiment of a total beverage dispensing machine or system is shown in FIG. 1 and includes an outer housing (200) with a cover (201) containing a cold and hot water or other liquid supply”) brewing fluid with different flow rates, and to cause the actuator (25), during a beverage production cycle, to bring only one of the two needles (26, 27) to said perforation and injection position, in which the needle (26; 27) perforates the capsule (2) and injects brewing fluid into the capsule (2). 
Adams does not disclose a brewing apparatus with a pair of injection needles capable of delivering brewing fluid at different flow rates. However the injection means that Adams uses is a high pressure flow rate injector (paragraph 74, line 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Adams in incorporate a two injector setup for the purpose of having two types of injectors i.e. a high pressure injector and a low pressure injector. A modification like this would be necessary to isolate the high pressure system for safety.
Regarding claim 2 modified Adams discloses, the brewing apparatus (1) of claim 1, wherein the actuator (25) comprises a motor (29) and a transmission (28) between the motor (29) and the needles (26, 27) to selectively move the needles (26, 27) (paragraph 60, “An injection arm (9) is attached to a partial gear (17).”) from a rest position, in which they fail to interfere with the capsule (2), to said perforation and injection position to perforate the capsule (2) and inject brewing fluid in the capsule (2)(paragraph 60, “Needle arms to move from the vertical position to horizontal position”).
Regarding claim 3 modified Adams discloses, the beverage brewing apparatus (1) of claim 2, wherein the transmission (28) is Modified Adams using the injector pair setup would entail a system with an actuator communicating with 2 partial gears in a way to selectively drive one injector into the capsule.).
Regarding claim 4 modified Adams discloses, the beverage brewing apparatus (1) of claim 3, wherein the transmission (28) comprises two sliding blocks (31), each of which carries a respective needle (26; 27), is slidingly mounted in a respective guide channel (32), and is provided with a rack (34)(Modified Adams has 2 partial gears to move respective needle); the transmission (28) further comprises a pinion (35) provided on an outlet shaft (30) of the motor (29) to mesh with the racks (34)(Fig. 20, Drive gear(8) and partial gear(17)).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US20150135965A1, hereinafter Adams) in view of Austin et al. (US20140287104A1, hereinafter Austin) and Joung et al. (KR20150142467A, hereinafter Joung).
Regarding claim 5 modified Adams discloses, the beverage brewing apparatus (1) of claim 4, further comprising a sensor (39, 40) to 
Adams does not disclose the beverage brewing apparatus comprising a sensor to detect the axial position of the sliding blocks along a respective channel and an electronic control unit connected to the sensor to control operation of the motor base and axial position of the sliding blocks detected by the sensor.
However Joung does teach a beverage brewing apparatus comprising sensors to detect the axial position of the sliding blocks along a respective channel (paragraph 6, “microswitch 258a is provided as an elevation position sensor for sensing that the beverage extracting unit 250 has ascended to a predetermined position (maximum elevated position)” and paragraph 7, “microswitch 258b is provided as a lowering position sensor for sensing that the beverage extracting unit 250 has been lowered to a predetermined position”) and an electronic control unit connected to the sensor to control operation of the motor base and axial position of the sliding blocks detected by the sensor.
.

Claim 6 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US20150135965A1, hereinafter Adams) in view of Austin et al. (US20140287104A1, hereinafter Austin) and Ryser et at. (US20100071563A1, hereinafter Ryser).
Regarding claim 6 modified Adams discloses, the beverage brewing apparatus (1) of claim 1, wherein the capsule (2) has a cup-shaped body and a perforable cover (4)( FIG. 10 shows a side sectional view of the hot/cold mechanism with the cover open in the neutral configuration with a hot beverage capsule or k-cup inserted. hot beverage capsule (27)); the beverage brewing apparatus (1) further comprises a frame (10) having a first portion (15) to support the capsule holder (11)(paragraph 70 “Fig. 10 shows a side sectional view of the mechanism with the cover (22) completely open and a hot beverage capsule (27) inserted into the cavity (29)”), and a second portion (13) to support the ram frame (18)); the end wall (19) and the capsule holder (11) are mutually movable to press the end wall and the cover (4) of the capsule (2) one against the other.
Adams does not disclose a beverage brewing apparatus wherein the end wall (19) and the capsule holder (11) are mutually movable to press the end wall and the cover (4) of the capsule (2) one against the other
However Ryser teach a cap extraction device wherein the end wall (19) and the capsule holder (11)(paragraph 49, housing 35) are mutually movable to press the end wall and the cover (4) of the capsule (2) one against the other (Fig 8, shows the extractor open, and fig 8 shows the extractor closed).
It would have been obvious to a person of ordinary skill in the art before the date of the present invention to have modified Adams to incorporate the teaching of Ryser i.e. using an actuating lever to traverse the bottom section of the capsule housing upward toward the extraction plat or ram frame. The purpose for a modification like this would be to avoid bad positioning that may damage the capsule (Ryser, paragraph 2). 
Regarding claim 7 modified Adams discloses, the beverage brewing apparatus (1) according to claim 6, wherein the end wall (19) comprises sealing means (23, 36) arranged to couple with the cover (4), when the latter is pressed against the end wall (19), to perform a radial seal around the area of the cover (4) to be perforated(paragraph 74, “An injection needle seal (23) seals the injection needle (24) to the top of the hot capsule (27) preventing leakage during the injection.”).
Regarding claim 8 modified Adams discloses, the beverage brewing apparatus (1) of claim 7, wherein the sealing means (23, 36)  (Fig. 14, injection needle seal(23)) comprise a cup-shaped gasket (23) with an annular lip designed to couple with a periphery of the cover (4), and two tubular portions (36), each of which is configured to be engaged slidingly by a respective needle (26; 27) and perform a radial seal around a hole made by the needle (26, 27) through the cover (4)(paragraph 74, “seals the injection needle (24) to the top of the hot capsule (27) preventing leakage during the injection”).
Regarding claim 9 modified Adams discloses, the beverage brewing apparatus (1) of claim 6, wherein the end wall (19) comprises an abutment element (38) configured to engage a central portion of the cover (4)(Fig. 4, ram frame(18)), when the latter is pressed against the end wall 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A SHAHEED whose telephone number is (571)272-9398. The examiner can normally be reached Monday - Thursday 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/MUSTAFA AMIR SHAHEED/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761